Cohn, J. (dissenting).
The rule permitting the prosecution in cross-examining character witnesses called by a defendant in a criminal case to inquire whether rumor concerning particular acts of defendant’s alleged misconduct had come to the witnesses’ knowledge, is one that may easily lead to unfairness unless strictly supervised (3 Wigmore on Evidence [3d ed.], § 988).
In the present case eight witnesses called by defendant Fay as to his previous good reputation were subjected to extended cross-examination relating to transactions in which Fay had impliedly participated.
While generally the questions took the form as to whether the witness had “ heard ” or “ read ” the matters recited, on at least two occasions the form of interrogation was whether *266the witness recalled or remembered the transactions or event referred to.
In addition, the scope of the examinations included reference to rumors concerning such irrelevant matters as (1) whether a complaining witness against Fay upon another prosecution had disappeared; (2) charges made against Fay in civil litigation; (3) Fay’s activities in carrying on certain businesses which involved “ divided loyalty ” to his labor union, and the statements of labor officials characterizing such activities; (4) the nature of a resolution being debated at a labor convention (referred to as an “ anti-racketeering ” resolution), upon which occasion Fay had allegedly committed an assault on a speaker; (5) statements made-by public officials characterizing an association formed by Fay as “ a racket ”; (6) a charge that a holding company leased for an inadequate rental a saloon in which Fay was interested.
The narrow issue being tried here was whether payment by contractors had been induced by implied threats or otherwise.
If rumors of matters so far removed from the charge being tried, but at the same time casting indirect and insidious insinuations concerning the likelihood of guilt of such charge, are to be admitted solely for the purpose of attacking a witness’s estimate of reputation, then at least the trial court should carefully admonish the jury as to the weight and effect to be given to such evidence. No adequate instruction on that score was given here.
Error was also committed in allowing the People’s witness Thomas J. Walsh to testify in his redirect examination, over objection and exception, to a conversation had in the absence of defendants with Charles Shea (who died two years before the trial). The court decided that such hearsay testimony was admissible on the theory that defendants had opened the door to everything that Shea had said to Walsh because of questions asked by Fay’s counsel in cross-examination of Walsh. The cross-examination did not open the door to unrestricted testimony by Walsh as to the conversation he had with Shea.
It is the rule that where part of a conversation has been given in evidence by one party, the other party is entitled to bring out the entire conversation. (Platner v. Platner, 78 N. Y. 90, 103.) However, on the trial no part of the conversation between Walsh and Shea had been elicited by the defendants, hence the* rule is not applicable. “ This was not a case where a part of a conversation being given, the rest was needed in order to present the situation fairly.” (People v. Flaherty, 162 N. Y. 532, 545.)
*267Evidence of the alleged conversation was harmful in that it purported to show that Shea had been approached on his own job by Fay and perhaps Bove and other labor leaders and that these leaders had asked for certain sums of money; that he (Shea) had never paid money before and was very loath to do it-; that he was persuaded to do so by these labor leaders on the plea that it would be to the best interests of his job and that these same leaders wished to see Walsh.
While the court received this testimony only as against defendant Fay, it undoubtedly had a serious adverse effect upon his codefendant as well, for, according to the claim of the People, Fay and Bove almost invariably acted together. By the jury’s verdict it was demonstrated that the jurors believed the testimony of Walsh as to his payments to defendants and the criminal purpose of such payments. The manifest object of the challenged testimony given by Walsh was to show prior similar allegedly extortionate payments exacted by these very lab of leaders from Shea, who was not available as a witness. Who can tell how much weight the jury in adjudging these defendants guilty gave-to this incompetent hearsay testimony? It should not have been received for any purpose and its admission was highly prejudicial to both defendants.
For the foregoing reasons the judgment of conviction against each defendant should be reversed and a new trial ordered.
Martin, P. J., Townley and Dore, JJ., concur in Per Curiam opinion; Cohn, J., dissents and votes to reverse the judgment of conviction against each defendant and order a new trial, in an opinion in which Callahan, J., concurs.
Judgments and orders affirmed.